Citation Nr: 9913847	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  94-16 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
fracture of the left tibia.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1972.

A February 1988 RO rating decision denied service connection 
for residuals of fracture of the left tibia.  The veteran was 
notified of this determination in February 1988 and he did 
not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for residuals of fracture of the 
left tibia.  This appeal came to the Board of Veterans' 
Appeals (Board) from a November 1993 RO decision that 
determined there was no new and material evidence to reopen 
the claim for service connection for residuals of fracture of 
the left tibia.

In a June 1997 decision, the Board denied the veteran's 
claim.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court).

In an October 1998 motion to the Court, the VA Secretary 
requested that the June 1997 Board decision be vacated and 
the case remanded to the Board for further readjudication.  
In a December 1998, the Court granted the motion and the case 
was returned to the Board.

In an April 1999 letter, the Board asked the veteran whether 
he wanted to submit additional argument and evidence with 
regard to the issue being considered in this appeal.  The 
veteran submitted additional evidence and argument in April 
1998, and waived initial consideration of the evidence by the 
RO.


FINDINGS OF FACT


1.  By an unappealed February 1988 RO rating decision, 
service connection for residuals of fracture of the left 
tibia was denied.

2.  Evidence received subsequent to the February 1988 RO 
decision is of such significance that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed February 1988 RO rating decision, denying 
service connection for residuals of fracture of the left 
tibia, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen the 
claim for service connection for residuals of a fracture of 
the left tibia.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The February 
1988 RO rating decision determined that service connection 
was not warranted for residuals of fracture of the left 
tibia, the veteran was notified of the determination in 
February 1988, and he did not submit an appeal.  Since the 
veteran did not submit an appeal from the February 1988 RO 
rating decision, denying service connection for residuals of 
fracture of the left tibia, it is final with the exception 
that a claimant may later reopen the claim if new and 
material evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.1103.  The 
question now presented is whether new and material evidence 
has been submitted since the February 1988 RO rating to 
permit reopening of the claim.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For evidence to be deemed new, it must not 
be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the veteran had residuals of a 
fracture of the left tibia in service or has it now).  For 
evidence to be new and material it must be of such 
significance that, alone or with the other evidence of 
record, it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F. 3d 1356 (Fed. Cir. 1998).  


The evidence of record at the time of the February 1988 RO 
rating decision consisted of statements from the veteran and 
VA and service medical records that did not show residuals of 
fracture of the left tibia.  Since this RO rating decision, 
various evidence has been submitted, including a private 
medical report dated in November 1997 showing that an X-ray 
of the left knee revealed a vertical line in the lateral 
aspect of the plateau consistent with a previous healed 
fracture, and that the veteran had some arthritic complaints.  
This evidence now shows that the veteran may have residuals 
of a fracture of the left lower extremity and makes it more 
likely that his claim for service connection for residuals of 
fracture of the left tibia is plausible.  This evidence by 
itself contributes a more complete picture to the veteran's 
claim and is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for residuals of fracture of the left tibia.  
Hodge, 155 F. 3d 1356; Elkins v. West, 12 Vet. App. 209 
(1999).  Hence, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of fracture of the left tibia.



ORDER


New and material evidence having been received, the 
application to reopen the claim for service connection for 
residuals of fracture of the left tibia is granted.




REMAND

Since the Board has held that the claim for service 
connection for residuals of fracture of the left tibia is 
reopened, the entire evidentiary record must be considered.  
Consequently, the case is remanded to the RO for 
consideration of the issue of service connection for 
residuals of fracture of the left tibia in order to ensure 
due process to the veteran, pursuant to the decision of the 
Court in Bernard v. Brown, 4 Vet. App. 384 (1993).

While the Board has determined that there is new and material 
evidence to reopen the claim for service connection for 
residuals of fracture of the left tibia, it does not 
necessarily flow from this determination that there is a 
well-grounded claim.  Winters v. West, 12 Vet. App. 203 
(1999) (en banc).  In this regard, the veteran should be 
given the opportunity to submit additional evidence with 
regard to his claim for service connection for residuals of 
fracture of the left tibia.

Where there is a reasonable possibility that a current 
condition of the veteran is related to a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's current condition is in any way 
related to the condition experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) evaluations and treatment 
for residuals of fracture of the left 
tibia since separation from service.  
Names and addresses of the medical 
providers, and dates of evaluations and 
treatment, should be listed.  After 
obtaining any needed release forms from 
the veteran, the RO should directly 
contact the medical providers and obtain 
copies of the records not already in the 
file.

2.  After the above development, the RO 
should review the claim.  The review of 
the claim should initially consider 
whether the veteran has submitted a well-
grounded claim for service connection for 
residuals of fracture of the left tibia.  
This determination should reflect 
consideration of the provisions of 
38 U.S.C.A. § 1154(b) (West 1991).

3.  If the RO determines that the claim 
is well grounded, the veteran should be 
scheduled for a VA compensation 
examination to determine the nature and 
extent of any residuals of fracture of 
the left tibia.  The examiner should give 
a fully reasoned opinion as to whether it 
is at least as likely as not that any 
vertical line fracture of the left knee 
is related to an incident of service, 
including a fracture of the left tibia.  
The examiner should support the opinion 
by discussing medical principles as 
applied to the medical evidence in the 
veteran's case.  In order to assist the 
physician in providing the requested 
information, the claims folder must be 
made available to him or her and reviewed 
prior to the examination.

4.  If the decision remains adverse to 
the veteran, an appropriate supplemental 
statement of the case should be sent to 
him.


The veteran should be afforded an opportunity to respond to 
the supplemental statement of the case before the file is 
returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

